    Case 4:19-mj-00002-RJK Document 1 Filed 01/03/19 Page 1 of 3 PageID# 1


                        IN THE UNITED STATES DISTRICT COUR':
                                                                                    BLED
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                  JAN ~ 3 p(j,9
                                 NEWPORT NEWS DIVISION


UNITED STATES OF AMERICA
                                                            CASE NO.
              vs.

                                                           COURT DATE: January 16, 2019
KJSUAN V. HILL


                                  CRIMINAL INFORMATION



                                         CHARGE ONE

                                       Ticket No. 7024378



THE UNITED STATES ATTORNEY CHARGES:



That on or about October 19, 2018, at Langley Air Force Base, Virginia, on lands acquired for
the use ofthe United States, within the special maritime and territorial jurisdiction ofthe United
States and in the Eastern District of Virginia, KJSUAN V. HILL, did go upon a military
installation for a purpose prohibited by a law or lawful regulation. (In violation of Title 18,
United States Code, Section 1382).




                                                              G.ZACHARY TERWILLIGER
                                                             United States Attorney




                                                                   inner

                                                     SpeciaLAssistant United States Attorney
                                                     Attorney for the United States
                                                     United States Attorney's Office
                                                     Fountain Plaza Three, Suite 300
                                                     721 Lakefront Commons
                                                     Newport News Virginia 23606
                                                     Phone:(757)225-8518
                                                     Email: jeremy.skinner@us.af.mil
Case 4:19-mj-00002-RJK Document 1 Filed 01/03/19 Page 2 of 3 PageID# 2
Case 4:19-mj-00002-RJK Document 1 Filed 01/03/19 Page 3 of 3 PageID# 3
